DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
	The prior art submitted on 3/26/20 and 10/28/20 has been considered.
2. 	The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to
prevent the unjustified or improper timewise extension of the “right to exclude”
granted by a patent and to prevent possible harassment by multiple assignees.  See
In re Goodman, 11F.3d 1046, 29 USPQ2d 2010 (Fed.Cir. 1993); In re Longi, 759
F.2d 887, 225 USPQ 645 (Fed.Cir. 1985); In re Van Ornum, 686 F.2d 937, 214
USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321© may
be used to overcome an actual or provisional rejection based on a nonstatutory
double patenting ground provided the conflicting application or patent is shown to
be commonly owned with this application. See 37 CFR 1.130(b).

Claims 1-7, are rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-7 of U.S. Patent No. 10613538 (refers as ‘538).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claims 1-7 in
16/788600 would have been anticipated by the invention defined in claims 1-7 of
(‘538).  Claims 1-7 of (‘538) have all the limitations of claims 1-7 of current
application. 
Claims 8-9, are rejected on the ground of nonstatutory double patenting as
being unpatentable over claim 8 of U.S. Patent No. 10613538 (refers as ‘538).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claims 8-9 in
16/788600 would have been anticipated by the invention defined in claim 8 of
(‘538).  Claim 8 of (‘538) have all the limitations of claims 8-9 of current
application. 
Claims 10-16, are rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 9-15 of U.S. Patent No. 10613538 (refers as ‘538).
Although the claims at issue are not identical, they are not patentably distinct from

16/788600 would have been anticipated by the invention defined in claims 9-15 of
(‘538).  Claims 9-15 of (‘538) have all the limitations of claims 10-16 of current
application. 
	Claims 17 and 18, are method claims corresponding to system claims 8 and 2 rejected as above.
Claim 19 is rejected on the ground of nonstatutory double patenting as
being unpatentable over claim 16 of U.S. Patent No. 10613538 (refers as ‘538).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claim 19 in
16/788600 would have been anticipated by the invention defined in claim 16 of
(‘538).  Claim 16 of (‘538) have all the limitations of claim 19 of current
application. 
	Claim 20 is a method claims corresponding to system claim 8 rejected as above.
					Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Stiehl et al. (8909370)
	. Hoffberg et al. (9535563)

	. King et al. (9081799
	. Olivier, III et al. (9079313)

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/DALENA TRAN/Primary Examiner, Art Unit 3664